United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 07-2893
                                ___________

Albert Ray Steward III,                 *
                                        *
              Appellant,                *
                                        *
       v.                               *
                                        *
Royal Bank of Canada, a Canadian        * Appeal from the United States
company; RBC Centura Banks, Inc., a * District Court for the
subsidiary of Royal Bank of Canada;     * District of Minnesota.
RBC Dain Rauscher, a subsidiary of      *
Royal Bank of Canada; RBC Builder       * [UNPUBLISHED]
Finance, a subsidiary of Royal Bank     *
of Canada; RBC Insurance Holding,       *
Inc., a subsidiary of Royal Bank of     *
Canada; RBC Liberty Life Insurance      *
Company, a subsidiary of Royal Bank *
of Canada; RBC Capital Markets          *
Corporation, a subsidiary of Royal      *
Bank of Canada; Doe, Defendants 1       *
through 24,                             *
                                        *
              Appellees.                *
                                   ___________

                           Submitted: September 30, 2008
                              Filed: October 8, 2008
                               ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.
       Albert Ray Steward appeals the district court’s1 dismissal of his complaint.
After careful review, we conclude that dismissal was proper because the court lacked
subject matter jurisdiction over the action. See Sanders v. Clemco Indus., 823 F.2d
214, 216 (8th Cir. 1987) (threshold requirement in every federal case is jurisdiction);
see also Arbaugh v. Y & H Corp., 546 U.S. 500, 513 n.10 (2006) (noting that claim
invoking federal-question jurisdiction may be dismissed for lack of subject matter
jurisdiction if it is not colorable, i.e., if it is immaterial and made solely for purpose
of obtaining jurisdiction or is wholly insubstantial and frivolous); 4:20 Commc’ns,
Ins. v. Paradigm Co., 336 F.3d 775, 779 (8th Cir. 2003) (party invoking federal
jurisdiction has burden to establish jurisdictional requirements). We also conclude
that the court did not abuse its discretion in denying Steward leave to file a second
amended complaint. See Hammer v. City of Osage Beach, 318 F.3d 832, 844 (8th
Cir. 2003) (standard of review; leave to amend should be denied for reasons such as
undue delay, bad faith, dilatory motive, repeated failure to cure deficiencies with
earlier amendments, undue prejudice to non-movant, or futility of amendment).
Accordingly, we affirm. See 8th Cir. R. 47B.
                           ______________________________




      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
                                           -2-